Citation Nr: 1036688	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-38 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a neck disorder, also 
claimed as a thyroid disorder with chronic infection.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 2007 to November 
2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for a neck disorder, also 
claimed as a thyroid disorder with chronic infection.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order for VA to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran contends that service connection is warranted for his 
thyroid disorder, as it is causally related to the in-service 
treatment he received for pharyngitis.  

Service treatment records reflect complaints and treatment for a 
sore throat and pharyngitis in September 2007.  Post service 
treatment records indicate that, in December 2007, the Veteran 
complained of a lump on his neck, which he had for the past three 
months.  He reported experiencing pain with movement and 
swallowing and was subsequently diagnosed with a right laryngeal 
mass.  In January 2008, the Veteran's neck abscess was drained, 
then in February 2008, the Veteran reasserted a complaint that 
the mass was growing again.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009-2010); 38 C.F.R. § 3.159 (2009).  
Review of the evidentiary record shows that the Veteran has not 
been afforded a Compensation and Pension examination for his 
claimed neck disability.  The Board notes that the Veteran is 
competent to assert that he has experienced symptoms relating to 
his neck since service.  As such there remains some question as 
to whether the Veteran's current neck disorder and/or thyroid 
disorder is attributable to his active military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the 
Veteran's contentions regarding his current disability, and the 
medical evidence suggesting that his current disability is 
possibly attributable to service, the Board finds that an 
examination is necessary prior to final appellate review.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination where, the 
claimant had been diagnosed to have tinnitus, and had proffered 
competent lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

1.  Schedule the Veteran for the appropriate 
VA examination to determine whether there is 
a causal nexus between his active military 
service and his current neck disorder and/or 
thyroid disorder with chronic infection.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review has 
been accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the neck and/or 
thyroid found to be present should be 
diagnosed.  The appropriate examiner must 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) the Veteran's neck condition 
and/or thyroid disorder had its origin in 
service or is in any way related to the 
Veteran's active service.  A rationale for 
any opinion reached must be provided.  If the 
VA examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then he/she should indicate this and explain 
the reason why an opinion would be 
speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


